Beghe, J., concurring: I am in complete agreement with the decisions in this case to take jurisdiction and to uphold respondent’s determination and authority to proceed with the levy. For the reasons summarized in my dissent in Johnson v. Commissioner, 117 T.C. 204 (2001), I disassociate myself from the comments in the majority opinion herein, regarding jurisdiction under section 6330(d) when the underlying tax is one over which we normally lack jurisdiction. Halpern, J., agrees with this concurring opinion.